DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Status
The response of 11/20/2020 has been entered. Claims 2, 6-28, and 30-31 are pending in this US patent application. Claims 10-28 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Claims 7-8 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 04/12/2013. 
Claims 2, 6, 9, and 30-31 are currently under examination and were examined on their merits.

Response to Interview Request
	The response of 11/20/2020 included a request for an interview with the Examiner prior to mailing the next Office action. The Examiner was unable to schedule the interview prior to mailing this Office action. However, if Applicant would still like to schedule an interview with the Examiner after reviewing the Office action, the Examiner 

Withdrawn Rejections
	The rejection of claims 2, 6, 9, and 30-31 under 35 U.S.C. 102(b) as being anticipated by Leung as set forth in the previous Office action is withdrawn in light of the amendment of 11/20/2020, which amended claim 30 to recite further limitations of the capsule layers.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 2, 6, 9, 30, and 31 are newly rejected as necessitated by amendment under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gaumann et al., Biomaterials 21: 1911-1917 (2000), in view of Leung et al., Biotechnol. Bioeng. 92(1): 45-53 (2005), and Anghel et al., Langmuir 18: 5600-5606 (2002).

Gaumann teaches that the most common method of immobilization of plant and mammalian cells is the inclusion into semipermeable membranes or microcapsules (see entire document, including page 1911, left column, paragraph 1). Aiming at cell application, Gaumann studied the mechanical stability and permeability of barium alginate beads covered with polyelectrolyte multilayers including polyacrylic acid followed by additional alginate layers (page 1912, left column, paragraph 2; cf. claim 30 [“A microcapsule comprising…two or more capsule layers…wherein the two or more capsule layers are formed of a negatively charged polyelectrolyte selected from the group consisting of alginate…polyacrylic acid”]; cf. claim 9; the Examiner notes that 

However, Gaumann does not explicitly teach the inclusion of cells in the capsules. Gaumann also does not teach the inclusion of fluorescent labels in the capsule layers.

Leung teaches cell spheroids coated with a three-layer APA microcapsule (see entire document, including page 45, abstract; cf. claim 2; cf. lines 1-2 of claim 30 [“A microcapsule comprising a living cell which is encapsulated within two or more capsule layers”]). The cell spheroids were first coated with a layer of FITC-labeled alginate (page 48, right column, paragraph 2). A layer of a fluorescently labeled polyelectrolyte was then added as the second layer (page 48, right column, paragraph 4). A final alginate coat was added to the spheroids, resulting in cell spheroids coated with an inner, FITC-labeled alginate membrane followed by an fluorescently labeled polyelectrolyte coat and finally an unlabeled alginate outer coat (page 49, left column, paragraphs 2-3; cf. claims 2, 6, 9, 30, and 31; the Examiner notes that the presence of FITC-labeled alginate and a fluorescently labeled polyelectrolyte provides a record that the cell has been exposed to culture conditions involving the presence of FITC-labeled alginate and fluorescently labeled polyelectrolytes and that claim 30 does not require 

Anghel teaches that polyacrylic acid can be fluorescently labeled with pyrene (see entire document, including page 5600, abstract). The excitation and emission wavelengths of the pyrene-labeled polyacrylic acid (page 5602, left column, paragraph 2) do not overlap with those used to examine the FITC-labeled alginate of Leung (Leung, page 51, legend of Figure 8).

While Gaumann does not explicitly teach that cells are included in the alginate/polyacrylic acid capsules, it would have been obvious to one of ordinary skill in the art to do so because Gaumann suggests that cells can be incorporated into the capsules and because Leung teaches the encapsulation of cells in alginate/polyelectrolyte capsules. While Gaumann does not teach that the alginate and polyacrylic acid are fluorescently labeled, it would have been obvious to one of ordinary skill in the art to do so because Leung and Anghel teach that alginate and polyacrylic acid, respectively, can be fluorescently labeled and because Leung teaches that 
Therefore, claims 2, 6, 9, 30, and 31 are rendered obvious by Gaumann in view of Leung and Anghel and are rejected under 35 U.S.C. 103(a).

Response to Arguments
Applicant has traversed the previous rejection of the claims under 35 U.S.C. 102(b) as being anticipated by Leung. While this rejection has been withdrawn in light of the amended claims of 11/20/2020, the Examiner will address an element of Applicant’s arguments that applies to the interpretation of the amended claims of 11/20/2020. Applicant states that Leung teaches a single microcapsule layer with multiple coatings, whereas the instantly claimed microcapsule comprises two or more microcapsule layers wherein each layer comprises a separate microcapsule (page 9, paragraph 1). This argument has been fully considered but has not been found persuasive.
The Examiner notes that claim 30 does not recite a microcapsule in which each layer of the capsule comprises a separate microcapsule, contrary to Applicant’s assertion. Instead, claim 30 recites a microcapsule comprising a living cell encapsulated within two or more capsule layers where each capsule layer contains one or more In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Therefore, the Examiner has maintained the rejections presented above.

Conclusion
No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin M. Bowers, whose telephone number is (571)272-2897.  The examiner can normally be reached on Monday-Friday, 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau, can be reached at (571)272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Erin M. Bowers/Primary Examiner, Art Unit 1653                                                                                                                                                                                                        02/17/2021